Citation Nr: 0014727	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
chronic recurrent headaches, consistent with migraine or 
muscle contraction headaches, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1953 to December 
1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision by the RO. 

The veteran testified before a Hearing Officer at the RO in 
March 1999.



FINDING OF FACT

The veteran's service-connected headaches are of the muscle 
tension type which occur daily and are manifested by 
subjective complaints of pain.



CONCLUSION OF LAW

The schedular criteria for rating in excess of 10 percent for 
service connected chronic recurrent headaches, consistent 
with common migraine or muscle contraction headaches, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 4.1-4.14, 4.124a, including 
Diagnostic Codes 8045, 8100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In this case, the veteran contends that his service-connected 
disability is severe enough to warrant a rating in excess of 
10 percent.  The veteran was originally granted service 
connection for chronic recurrent headaches consistent with 
common migraine or muscle contraction headaches in September 
1986.  At that time, a 10 percent rating was assigned to that 
disability.  The veteran contends that his headaches began 
after he received a high-voltage shock which caused him to 
fall off a radar tower and land on his back and neck.  The 
veteran also contends that his current headaches are of the 
same type that have plagued him since service.  The Board 
notes, however, that a February 1960 service medical record 
indicated that the veteran's present complaints of headaches 
dated back to childhood.

In May 1992 and November 1993, the veteran submitted claims 
for an increased rating for the service-connected headache 
disability.  The RO denied the claims and the veteran did not 
appeal those determinations.  

In October 1998, the veteran submitted another claim for an 
increased rating for the service-connected headaches.  Post-
service medical records from April 1997 to April 1998 show 
that the veteran complained of headache pain on several 
occasions.  The veteran complained of pounding and throbbing 
pain, usually starting from the neck and spreading to the 
whole head and both eyes.  Associated symptoms included 
blurred vision, seeing spots and sick stomach.  The veteran 
reported that his headaches occurred daily.  The assessment 
was probable migraine headaches.  Other records from this 
time period show that the veteran received treatment for 
other medical conditions including osteoarthritis of the 
cervical spine and a heart transplant, however in many of 
these medical reports, the veteran also reported continued 
headache pain.  March 1998 X-ray studies of the cervical 
spine showed reversal of the normal cervical lordosis which 
could have been secondary to muscle spasm.  Degenerative 
joint disease was at the cervical spine, most severe at the 
C2-C3 level.  There was 2 mm of retrospondylolisthesis of C2 
upon C3, most likely degenerative in nature.

The veteran was afforded a VA examination in March 1999.  The 
veteran described his headaches as starting in the back of 
his neck and radiating across his skull to the front of his 
head.  He reported a pressure sensation.  The veteran 
indicated that the pain commanded his attention and prevented 
his ability to think straight.  He had no other associated 
signs.  The veteran indicated that his headache was present 
all of the time and that it was particularly aggravated by 
movement of his head in any direction.  The examiner noted 
that previous evaluations had shown a normal computerized 
tomography (CT) brain scan, but had shown osteoarthritis of 
the cervical spine.  The examiner believed that the 
osteoarthritis was not degenerative because the location of 
the osteoarthritis was high in the spine at C2-C3 level and 
in the lower level at C6-C7 and C5-C6.  According to the 
examiner, there was not much osteoarthritis in the usual 
place to find degenerative osteoarthritis.  On examination, 
there was limitation in the range of motion of the neck, both 
in flexion and extension as well as lateral rotation and 
lateral tilt.  The veteran reported pain when he extended his 
head about 5 or 10 degrees from the vertical.  There were no 
cranial nerve abnormalities.  Impression was that of muscle 
tension type headaches rather than migraine.  The veteran's 
headache was constant and most probably was related to 
cervical osteoarthritis.  The examiner concluded by noting 
that the presence of the cervical osteoarthritis at the C2-C3 
level was unusual in degenerative arthritis and most probably 
fit the veteran's account of the accident in which he fell 
from a radar tower in 1956 and sustained flexion injury to 
his neck.

The veteran testified before a Hearing Officer at the RO in 
March 1999.  The veteran testified that he had headaches 
every day and that the onset of such headaches occurred prior 
to the diagnosed neck condition.  The veteran testified that 
his current headaches are of the same type, but worse, than 
the ones he experienced during service.  The veteran 
indicated that he takes Tylenol and Tylenol 3 for his 
headaches.  The veteran testified that he experiences some 
relief from the medication and from wearing a neck brace.


II.  Legal Analysis

At the outset, the Board notes that the veteran's claim as to 
the issue of an increased rating for the service-connected 
chronic recurrent headaches is well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that the veteran has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

The veteran's service-connected headaches are currently rated 
under Diagnostic Code 8100 for migraines which provides a 10 
percent rating for migraines with characteristic prostrating 
attacks averaging one in two months over last several months, 
and a 30 percent rating for migraines with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  However, while the veteran asserts that 
he suffers from severe headaches everyday, there is no 
medical evidence of prostrating attacks occurring once a 
month.  Furthermore, as the veteran's headaches have been 
attributed to an in-service head injury, the Board shall 
determine if the service-connected headaches are more 
appropriately rated under Diagnostic Code 8045.

If the veteran's headaches are indeed a result of a flexion 
injury to his neck during service, they could be awarded a 10 
percent rating, but not more, for post-traumatic headaches 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045 (1999), 
which allows for a maximum evaluation of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304.  This 
Diagnostic Code provides for a maximum of 10 percent for 
purely subjective complaints such as headaches, dizziness, 
and insomnia.  Ratings in excess of 10 percent for brain 
disease due to trauma are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

In sum, the medical evidence does not show that the veteran 
suffers from prostrating attacks occurring on a average one a 
month over the last several months which would warrant a 30 
percent rating under Diagnostic Code 8100.  In addition, if 
the injury to the veteran's cervical spine in service indeed 
causes the veteran's headaches, then his post-traumatic 
headaches would warrant no more than a 10 percent rating 
under Diagnostic Code 8045.  Although the veteran has 
complained of pain associated with his disabilities, namely 
that he suffers from headaches everyday, the medical evidence 
simply does not show that he suffers from prostrating attacks 
characteristic of migraines.  Thus, the Board finds that the 
veteran's claim for an increase rating for chronic recurrent 
headaches consistent with common migraine or muscle 
contraction headaches must be denied.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected chronic recurrent 
headaches, consistent with common migraine or muscle 
contraction headaches.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased rating for the service-connected chronic 
recurrent headaches is denied.  



		
	K.J. Alibrando
	Acting Member, Board of Veterans' Appeals



 

